DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehr et al.(DE 202007013406 and corresponding English language machine translation).
With respect to claim 1, the reference of Lehr et al. discloses a device (Figs. 1a and 1b) that is structurally capable of receiving a disposable vessel (transparent cylindrical reactor (page 4, line 163, of the translation).  Note the reference discloses the use of two semi-circular modules to fully enclose a cylindrical reactor (page 4, line 163, to page 5, line 167).  The device includes a receiving vessel (Figs. 1a and 1b) which at least one receiving vessel wall (1) that delimits a 
With respect to claim 2, the illumination device includes at least one light source (LED)(2) arranged at a position of the inner side of the receiving vessel wall (1) that is temperature controlled by the temperature control unit directly at an outer side of the receiving vessel wall (Figs. 1a and 1b).
With respect to claim 3, the illumination device has a multiplicity of light sources (LEDs)(2) arranged to be distributed over at least 50% of an area of the inner sides of the vessel walls (Figs. 1a and 1b).  The device also includes a plurality of receiving walls (1) since the reference discloses the use of two semi-circular modules to fully enclose a cylindrical reactor (page 4, line 163, to page 5, line 167).
	With respect to claim 4, the illumination device has a multiplicity of actuatable LEDs(2) as light sources (page 2, lines 39-66, of the translation).
	With respect to claim 6, the illumination device is designed to radiate light by means of exchangeable light sources (2) that have different radiation spectra (page 2, lines 39-66, of the translation).
	With respect to claims 7 and 8, the external shape of the illumination device is convex and is adapted to an internal shape of the receiving vessel which is concave (Figs. 1a and 1b).

	With respect to claim 11, the device is structurally capable of receiving a disposable vessel such that it is in physical contact with the illumination device (Figs. 1a and 1b).
	With respect to claim 13, the illumination device (2)(3) has at least one thermal bridge (4)(copper, stainless steel, aluminum) between the light sources and the temperature controlled vessel wall (page 3, lines 80-83, of the translation).
	With respect to claim 15, the receiving wall (1) is formed at least partially as a temperature control cavity wall (1) and the temperature-control unit is designed to control the temperature of the vessel interior space by means of a temperature-control medium (cooling water) arranged in the temperature-control cavity wall.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al.(DE 202007013406 and corresponding English language machine translation).
The reference of Lehr et al. has been discussed above with respect to claim 1.
With respect to claims 5 and 9, while the reference of Lehr et al. discloses “An almost unlimited variety of defined lighting conditions can be implemented” (page 2, lines 61-66, of the translation, the reference does not specifically disclose the exact radiation conditions of claim 5 and while the reference of Lehr et al. discloses light intensities of over 2000 uE/(ms) (page 2, lines 45-50), the reference does not specifically disclose the power required of claim 9.  However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum irradiation conditions within the device based on the size and/or the specifics of the biological reaction to be performed in the device while maintaining the efficiency of the photobioreactor device.

With respect to claim 16, while the reference of Lehr et al. is silent with respect to the volume of the bioreactor to be employed, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size of the device based merely on the size of the photobioreactor that is intended to be illuminated by the system while maintaining the efficiency of the bioreactor device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al.(DE 202007013406 and corresponding English language machine translation) in view of Hellingwerf et al.(US 2015/0210970).
The reference of Lehr et al. has been discussed above with respect to claim 1.
Claim 12 differs by reciting that the light sources are provided with a transparent resin or lacquer layer.
The reference of Hellingwerf et al. discloses that it is known in the art to provide the light sources of a photobioreactor with a transparent cover layer of resin or plastic (¶[0026]-[0028]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the light sources of the primary reference with a cover layer as suggested by the reference of Hellingwerf for the known and .

Claims 1-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frahm et al.(DE 102012013587 and corresponding English language machine translation) in view of Lehr et al.(DE 202007013406 and corresponding English language machine translation).
With respect to claim 18, the reference of Frahm et al. discloses a method for receiving a disposable vessel (disposable bag) (page 4, ¶10, of the translation) that includes: receiving a disposable vessel (disposable bag) (page 4, ¶10, of the translation) in a vessel interior space of a receiving vessel (page 6, ¶3, of the translation); illuminating the disposable vessel arranged in the vessel interior space by an illumination device (LEDs) that is arranged on an inner side of the receiving vessel wall (page 6, ¶3, of the translation)(Figs. 6-8).
While the reference of Frahm et al. discusses temperature control of the disposable bag (page 5, ¶3, of the translation), claim 18 differs by reciting that the temperature of the receiving vessel wall is controlled.
The reference of Lehr et al. discloses that it is known in the art to provide an exterior light source (2)(3) for a photobioreactor vessel with a temperature control device (1) (Figs. 1a and 1b).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the exterior illumination system of the primary reference of Frahm et al. with the temperature control system suggested by the 
With respect to claim 1, the structure encompassed by the combination of the references as discussed above with respect to claim 18 would include a device (Figs. 1a and 1b) that is structurally capable of receiving a disposable vessel (transparent cylindrical reactor (page 4, line 163, of the translation).  Note the reference Lehr et al. discloses the use of two semi-circular modules to fully enclose a cylindrical reactor (page 4, line 163, to page 5, line 167).  The device includes a receiving vessel (Figs. 1a and 1b) which at least one receiving vessel wall (1) that delimits a vessel interior space of the receiving vessel and is structurally capable of receiving and supporting a disposable vessel.  The device includes a temperature control unit (cooling jacket)(1) for controlling the temperature of the receiving vessel wall and on an inner side, facing the vessel interior space, there is arranged an illumination device (2)(3) that is designed to radiate light into the vessel interior space of the receiving vessel.  Note the instant specification discloses that the temperature control unit can be a temperature control cavity (¶[0034]-[0035]) and that the illumination device can be LED light sources (¶[0023]).
With respect to claim 2, the illumination device includes at least one light source (LED)(2) arranged at a position of the inner side of the receiving vessel wall (1) that is temperature controlled by the temperature control unit directly at an outer side of the receiving vessel wall (Figs. 1a and 1b).
With respect to claim 3, the illumination device has a multiplicity of light sources (LEDs)(2) arranged to be distributed over at least 50% of an area of the inner sides of the vessel 
	With respect to claim 4, the illumination device has a multiplicity of actuatable LEDs(2) as light sources (page 2, lines 39-66, of the translation).
	With respect to claim 6, the illumination device is designed to radiate light by means of exchangeable light sources (2) that have different radiation spectra (page 2, lines 39-66, of the translation).
	With respect to claims 7 and 8, the external shape of the illumination device is convex and is adapted to an internal shape of the receiving vessel which is concave (Figs. 1a and 1b).
	With respect to claim 10, the illumination device (2)(3) is considered to be a strip with a multiplicity of light sources (2) (Figs. 1a and 1b).
	With respect to claim 11, the device is structurally capable of receiving a disposable vessel such that it is in physical contact with the illumination device (Figs. 1a and 1b).
	With respect to claim 13, the illumination device (2)(3) has at least one thermal bridge (4)(copper, stainless steel, aluminum) between the light sources and the temperature controlled vessel wall (page 3, lines 80-83, of the translation).
	With respect to claim 15, the receiving wall (1) is formed at least partially as a temperature control cavity wall (1) and the temperature-control unit is designed to control the temperature of the vessel interior space by means of a temperature-control medium (cooling water) arranged in the temperature-control cavity wall.
	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frahm et al.(DE 102012013587 and corresponding English language machine translation) in view of Lehr et al.(DE 202007013406 and corresponding English language machine translation) taken further in view of Hellingwerf et al.(US 2015/0210970).
The combination of the references of Frahm et al. and Lehr et al. has been discussed above with respect to claim 1.
Claim 12 differs by reciting that the light sources are provided with a transparent resin or lacquer layer.
The reference of Hellingwerf et al. discloses that it is known in the art to provide the light sources of a photobioreactor with a transparent cover layer of resin or plastic (¶[0026]-[0028]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the light sources of the modified primary reference with a cover layer as suggested by the reference of Hellingwerf for the known and expected result of isolating and protecting the light sources from the surrounding environment.  With respect to the thickness on the layer, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimal thickness while still providing the required protection and transparency.

Response to Arguments
35 USC 112(b)
The 35 USC 112(b) rejections of record have been withdrawn in view of the amendments to the claims and related comments on page 6 of the response dated 12/28/2020.
35 USC 102(a)(1)
With respect to the rejection of claims 1-4, 6-8, 10, 11, 13, 15 and 17 under 35 USC 102(a)(1) over the reference of Lehr et al.(DE 202007013406), Applicants argue that the rejection is improper for the following reasons (pages 6-9 of the response dated 12/28/2020):
i) The reference of Lehr et al. does not relate to single-use bioreactors and does not teach or suggest a receiving vessel for receiving a disposable vessel as set forth in claim 1.
ii) The reference of Lehr et al. does not disclose the claimed temperature-control unit.  Applicants emphasize that the reference of Lehr et al. shows temperature control for an illumination device but has no suggestion of a receiving vessel with a receiving vessel wall that has both a temperature control unit and an illumination device that is designed to radiate light into the vessel interior space defined by the receiving vessel wall of the receiving vessel.
In response to comments i) and ii) above, the Examiner maintains that the rejection is proper for the following reasons:
i) The rejections of record are based solely on the embodiment of Lehr et al. which is related to Figs. 1a and 1b and the related disclosure in the English language machine translation.
ii) With respect to the receiving vessel and receiving vessel wall, as discussed in the rejection of record, the reference of Lehr et al. discloses that the device of Figs. 1a and 1b can include a second module to allow a transparent cylindrical reactor to be fully illuminated (page 4, line 163, to page 5, line 165, of the machine translation).  The structure resulting from the disclosed use of two semi-circular light units as disclosed by the reference of Lehr et al. would provide a receiving vessel structure with an interior volume for holding a disposable vessel. Note the claims do not require the presence of a disposable vessel as part of the claimed device.  As stated in the rejection of record, the at least one receiving vessel wall would be printed circuit 
iii) With respect to the temperature control unit, the disclosed structure would be capable of supporting a disposable vessel within the volume defined by the two semi-circular lighting units disclosed by the reference of Lehr et al.  When supporting a disposable or removable vessel that is of the same dimensions as that of the volume defined by the two semi-circular lighting units, the wall of the removable vessel would be in contact with the wall (3) of the receiving vessel and therefore would provide temperature control to the disposable or removable vessel which is in contact with the interior wall (3) of the receiving vessel.  The illumination device (2) is provided on the interior wall (3) which meets the structures of the instant claims.

35 USC 103
With respect to the rejection of claim 12 over the combination of the references of Lehr et al. and Hellingwerf et al., Applicants argue that the reference of Hellingwerf et al. fails to cure the deficiencies of the reference of Lehr et al.
In response, the Examiner maintains that the rejection is proper for the reasons set forth above with respect to claim 1.  The reference of Hellingwerf et al. was cited merely to address the additional limitations of claim 12.

With respect to the rejection of claims 1-11 and 13-18 under 35 USC 103 over the combination of the references of Frahm et al. and Lehr et al., Applicants argue that the rejection is improper for the following reasons (pages 10-11 of the response dated 12/28/2020):
i) The reference of Frahm et al. is drawn to bioreactor bags which include LEDs fixed to the walls of the bioreactor and are discarded after the single use of the bioreactor bag.  
ii) The reference of Frahm et al. is not configured to be used with any bioreactor tank, but rather only discloses a light source arranged between the floor of the vessel and the bottom of the bag.
iii) The reference of Frahm et al. does not teach or suggest the claimed temperature-control unit.
iv) The reference of Lehr et al. does not disclose any aspect of the claimed receiving vessel and temperature-control unit.
The Examiner maintains that the rejection is proper for the following reasons:
i) The rejection of record does not rely on the disclosed embodiments wherein the LEDs are integrated into the bioreactor bag.
ii) The disclosure of the reference of Frahm et al. is not limited to only a rocking vessel with lights provided between the floor of the rocking vessel and the bag.  The reference of Frahm et al. clearly discloses/suggests the incorporation of LEDs within all the structures of a receiving vessel including floors, walls and/or cover (page 6, 3rd paragraph, of the machine translation).
iii) The reference of Frahm et al. was not relied upon to teach the claimed temperature-control unit.  The structure encompassed by the combination of the references of Frahm et al. and Lehr et al. would include the claimed temperature-control unit.  One of ordinary skill in the art would have clearly recognized that the structure of the reference of Lehr et al. can be 
iv) The reference of Lehr et al. teaches/suggests the temperature-control unit required of the instant claims for the same reasons as set forth above in response to Applicants concerning the rejection under 35 USC 102.  Additionally, the structure encompassed by the combination of references as discussed above would include a disposable vessel which is supported by a receiving vessel wherein the disposable vessel is provided in contact with the interior wall of the receiving vessel which would provide temperature control to the disposable vessel held within the receiving vessel.

With respect to the rejection of claim 12 over the combination of the references of Frahm et al., Lehr et al. and Hellingwerf et al., Applicants argue that the reference of Hellingwerf et al. fails to cure the deficiencies of the reference of Frahm et al. and Lehr et al.
In response, the Examiner maintains that the rejection is proper for the reasons set forth above with respect to claims 1 and 18 over the combination of the references of Frahm et al. and Lehr et al.  The reference of Hellingwerf et al. was cited merely to address the additional limitations of claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB